DETAIL

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Applicant(s) Response to Official Action
The response filed on 03/11/2021 has been entered and made of record.

Claim Rejections - 35 USC § 102 and 35 USC § 103
Presented arguments have been fully considered, but are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s).

Withdrawal of Objection to the Drawing
Applicant's arguments see remarks page 11, Para 002, filed 03/11/2021, with respect to specification in Para 0232-0234, regarding drawing block numbers have been fully considered and are persuasive.  The objections to the drawing regarding drawing block numbers have been withdrawn. Examiner withdraws the previously made rejection. 

Amendment to Specification
Examiner authorizes to enter the amendments to specification dated 03/11/2021.

Maintaining the previously made Provisional Double-Patenting Rejection
Applicant's arguments see remarks page 11, Para 003, filed 03/11/2021, with respect to claim 1-30 have been fully considered. However, examiner finds the argument not persuasive.  Therefore, previously made nonstatutory double patenting rejections for claim 1 have been maintained. (see below)


Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 


Claims 1, 13, and 23-24 are provisionally rejected on the ground of nonstatutory double patenting over claims 1 and 9 dated 02/23/2021 of Co-pending Application 16/937512 and claim 1 and 4 of Co-pending Application 16/685848. This is a provisional double patenting rejection since the conflicting claims have not yet been patented.

Claims 1, 13, and 23-24 provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 of conflicting Patent: US10783629B2 and claims 1 of Patent: US10650517B2, and claims 1 of Co-pending Application: 16/837954, and claims 1 of Co-pending Application: 16/851038 in view of Kanodia et al. (US20150355101A1)  (hereinafter Kanodia).  Although the conflicting claims are not identical, they are not patentably distinct from each other because it is merely in the terminology used in both sets of claims.

Claims 2-6, 8-12, 14-22 and 25-30 provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-29 of conflicting Co-pending Application: 16/937512 and claims 1-21 of Co-pending Application: 16/685848, claims 1-27 of conflicting Patent: US10783629B2 and claims 1-17 of Patent: US10650517B2, and claims 1-30 of Co-pending Application: 16/837954, and claims 1-20 of Co-pending Application: 16/851038 in view of Haik et al. (US20200133182A1) (hereinafter Haik) and further in view of Kitching et al. (US20180304497A1)  (hereinafter Kitching) and further in view of Kanodia et al. (US20150355101A1)  (hereinafter Kanodia).  Although the conflicting claims are not identical, they 

Claim 7 provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-29 of conflicting Co-pending Application: 16/937512 and claims 1-21 of Co-pending Application: 16/685848, claims 1-27 of conflicting Patent: US10783629B2 and claims 1-17 of Patent: US10650517B2, and claims 1-30 of Co-pending Application: 16/837954, and claims 1-20 of Co-pending Application: 16/851038 in view of Haik et al. (US20200133182A1) (hereinafter Haik) and further in view of Kitching et al. (US20180304497A1)  (hereinafter Kitching) and further in view of Kanodia et al. (US20150355101A1)  (hereinafter Kanodia).  Although the conflicting claims are not identical, they are not patentably distinct from each other because it is merely in the terminology used in both sets of claims.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. Below is a list of limitations that perform the same function. However different terminology is used in both sets to describe the limitations.

The subject matter claimed in the instant application is fully disclosed in the referenced patent and would be covered by any patent granted on that patents since the referenced patents and the instant application are claiming common subject matter, as follows:

*Note: Bold indicates the common subject matter

Co-pending Application: 16/937512 claims dated 02/23/2021
Co-pending Application: 16/685848
Patent: US10783629B2 Application: 16/145016
Patent: US10650517B2

Co-pending Application: 16/435322
Co-pending Application: 16/837954
Co-pending Application: 16/851038
1. (Currently amended) A method for analyzing a quality of a fabricated mold for an orthodontic aligner, the method comprising: 

receiving, by a processor, a digital representation of the fabricated mold for the orthodontic aligner, the digital representation having been generated based on imaging of the fabricated mold, …
















… analyzing, by the processor, the digital representation of the fabricated mold to identify a quality-related property of the fabricated mold; 





















determining, based on the quality-related property, that the fabricated mold comprises a defect; and 

classifying, by the processor, the fabricated mold as defective based on determining that the fabricated mold comprises the defect.  













… wherein one or more features of the fabricated mold are enhanced via illumination from unpatterned light to facilitate capture of the one or more features when generating the digital representation of the fabricated mold; … 

1. (Previously presented) A method for analyzing a quality of an orthodontic aligner, the method comprising: 



receiving, by a processor, a digital representation of a fabricated orthodontic aligner, the digital representation having been generated based on imaging of the fabricated orthodontic aligner; 

determining a first digital file and a second digital file associated with the fabricated orthodontic aligner, wherein 


analyzing, by the processor, the digital representation of the fabricated orthodontic aligner based on information from the first digital file and the second digital file to identify a quality-related property of the fabricated orthodontic aligner, 

the analyzing comprising comparing the digital representation of the fabricated orthodontic aligner with the trimming information from the second digital file; 

determining, based on the quality-related property, that the fabricated orthodontic aligner comprises a manufacturing flaw; and 

classifying, by the processor, the fabricated orthodontic aligner as requiring further inspection by a technician based on determining that the fabricated orthodontic aligner comprises the manufacturing flaw.  

9. (Previously presented) The method of claim 1, wherein the fabricated orthodontic aligner is a clear plastic fabricated orthodontic aligner comprising clear surface features, wherein the clear surface features of the clear plastic fabricated orthodontic aligner are enhanced via illumination to facilitate capture of the clear surface features when generating the digital representation of the clear plastic fabricated orthodontic aligner, wherein the illumination renders otherwise undetectable clear surface features of the clear plastic fabricated orthodontic aligner detectable.




1. A method of performing automated quality control for a three-dimensional (3D) printed object, comprising: …


generating a plurality of images of the 3D printed object using one or more imaging devices, wherein each image of the plurality of images depicts a distinct region of the 3D printed object; 

















processing the plurality of images by a processing device using a machine learning model trained to identify one or more types of manufacturing defects of a 3D printing process, wherein an output of the machine learning model comprises, for each type of manufacturing defect, a probability that an image comprises a defect of that type of manufacturing defect; and determining, by the processing device and without user input, whether the 3D printed object comprises one or more manufacturing defects based on a result of the processing.













… providing a first illumination of the 3D printed object using a first light source arrangement; …


4. The method of claim 3, further comprising, responsive to determining that the image is unprocessable by the machine learning model, performing the following: providing a second illumination of the 3D printed object using a second light source arrangement, wherein the second light source arrangement generates a different shadow pattern on the 3D printed object than the first light source arrangement; and generating a new version of the image while the 3D printed object is illuminated by the second light source arrangement.  






1. A method for inspecting a customized orthodontic aligner for manufacturing defects, the customized orthodontic aligner customizethe method comprising: obtaining one or more images of the customized orthodontic aligner; 

identifying an identifier of the customized orthodontic aligner; determining, from a plurality of digital files, a digital file associated with the customized orthodontic aligner based on the identified identifier, the digital file associated with the customized orthodontic aligner including a digital model of a mold used during manufacture of the customized orthodontic aligner; 


determining an intended property for the customized orthodontic aligner by digitally manipulating the digital model of the mold used during manufacture of the customized orthodontic aligner; 

determining an actual property of the customized orthodontic aligner from the one or more images of the customized orthodontic aligner; 

determining whether there is a manufacturing defect in the customized orthodontic aligner by comparing the intended property for the customized orthodontic aligner with the actual property of the customized orthodontic aligner; and outputting an output associated with the determination of whether there is a manufacturing defect.




1. A method for inspecting a dental appliance for manufacturing defects, the method comprising: 

obtaining one or more images of the dental appliance, wherein the dental appliance comprises a customized orthodontic aligner customized for a specific arch of a specific patient and a specific stage of orthodontic treatment; 

identifying an identifier of the dental appliance; determining, from a plurality of digital files, a digital file associated with the dental appliance based on the identified identifier, the digital file associated with the dental appliance including a digital model of an intermediate component used during manufacture of the dental appliance, wherein the intermediate component comprises a positive mold associated with the specific arch of the specific patient and the specific stage of orthodontic treatment; 

determining an 

determining an actual property of the dental appliance from the one or more images of the dental appliance, wherein the actual 

determining whether there is a manufacturing defect in the dental appliance by comparing the intended property for the dental appliance with the actual property of the dental appliance, wherein comparing the intended property with the actual property of the customized orthodontic aligner comprises comparing the intended silhouette with the actual silhouette and determining whether differences exceed a threshold value; and outputting an output associated with the determination of whether there is a manufacturing defect.

1. A method for detecting one or more defects in a customized dental appliance, the customized dental appliance customized for a specific arch of a  the method comprising: 
obtaining one or more images of the customized dental appliance; obtaining a digital model associated with the customized dental appliance; 
performing segmentation on the one or more images to identify an area of the one or more images that comprises a representation of the customized dental appliance; 
registering the one or more images to the digital model; comparing the area of the one or more images of the customized dental appliance with the digital model of the customized dental appliance; determining a difference between the area of the one or more images that comprises the representation of the customized dental appliance and the digital model of the customized dental appliance at a region; determining whether the difference satisfies a defect criterion; and responsive to determining that the difference satisfies the defect criterion, determining that the customized dental appliance has a manufacturing defect at the region




























1. A system for inspecting a customized dental device for manufacturing defects, wherein the customized dental device is associated with a dental application  the system comprising: a memory; and a processor operatively coupled to the memory, the processor to: 

obtain one or more images of the customized dental device; 

identify an identifier of the customized dental device; determine, from a plurality of digital files, one or more digital file associated with the customized dental device based on the identifier, the one or more digital file including at least one of a first digital model of the customized dental device or a second digital model of a mold used during manufacture of the customized dental device; 

determine an intended property for the customized dental device based on at least one of the first digital model or the second digital model; determine an actual property of the customized dental device from the one or more images of the customized dental device; 

determine whether there is a manufacturing defect in the customized dental device by comparing the intended property for the customized dental device with the actual property of the customized dental device; and output an output associated with the determination of whether there is a manufacturing defect.




































Claim 1 of the Instant Application: 17/011,933 is the method claim and claim 1 of the Co-pending Application: 16/851038 is the system claim, it is well known to the person of ordinary skill in art that system claim 1 is analogues to method  claim 1. 

Referring to claims 1, although conflicting Patent: US10783629B2 and claims 1 of Patent: US10650517B2, and claims 1 of Co-pending Application: 16/837954, and claims 1 of Co-pending Application: 16/851038, do not explicitly disclose what’s claimed in instant application 17/011,933, “… wherein one or more features of the fabricated mold are enhanced via illumination from unpatterned light to facilitate capture of the one or more features when generating the digital representation of the fabricated mold; …”
However, in the same field of endeavor Kanodia discloses “… wherein one or more features of the fabricated mold are enhanced via illumination from unpatterned light to facilitate capture of the one or more features when generating the digital representation of the fabricated mold; …” [i.e. evaluating cosmetic defects of a device includes one or more light sources,; Para 0031, where Lighting conditions may be adjusted, Light sources may be adjusted in any of a variety of ways including but not limited to adjusting brightness and adjusting angle; Para 0056]


Referring to claims 1, although conflicting Co-pending Application: 16/937512, 16/685848, Patent: US10783629B2,  US10650517B2, Co-pending Application: 16/837954, and 16/851038 use 

Claim 13, 23-24 are analogues to claim 1.  Therefore, at least for this reason claim 13, 23-24  are rejected similarly to claim 1 above.

Regarding dependent claims 2-6, 8-12, 14-22 and 25-30, Claims 2-6, 8-12, 14-22 and 25-30 correspond to claims 1-29 of Co-pending Application: 16/937512 and claims 1-21 of Co-pending Application: 16/685848, claims 1-27 of Patent: US10783629B2 and claims 1-17 of Patent: US10650517B2, and claims 1-30 of Co-pending Application: 16/837954, and claims 1-20 of Co-pending Application: 16/851038 and obvious over Haik, Kitching and Kanodia.


Regarding dependent claim 7, Claims 7 correspond to claims 1-29 of Co-pending Application: 16/937512 and claims 1-21 of Co-pending Application: 16/685848, claims 1-27 of Patent: US10783629B2 and claims 1-17 of Patent: US10650517B2, and claims 1-30 of Co-pending Application: 16/837954, and claims 1-20 of Co-pending Application: 16/851038 and obvious over Haik, Kitching, Kanodia and Sun.



Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 


Claim 1-6, 8-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haik et al. (US20200133182A1) (hereinafter Haik) and further in view of Kitching et al. (US20180304497A1)  (hereinafter Kitching) and further in view of Kanodia et al. (US20150355101A1)  (hereinafter Kanodia).

Regarding Claim 1, Haik meets the limitations as follows: 
A method for analyzing a quality of a fabricated mold for an orthodontic aligner (i.e. 3D Printed output)[Fig. 1, Para 0036], the method comprising: 
receiving, by a processor [i.e. Methods described herein may be implemented using one or more processors. Instructions for causing the one or more processors to carry out the methods may be stored on computer readable medium 830 Fig. 8, Para 0101-0102], a digital representation of the fabricated mold for the orthodontic aligner (i.e. a digital representation (a second digital image) 130 of the printed output), the digital representation having been generated based on imaging (i.e. scanning) of the fabricated mold (i.e. 3D Printed output); [discloses scanner 250 outputs a digital representation (a second digital image) 130 of the printed output 240 to the comparison circuitry 110 of monitoring device 100; Fig. 2, 5, Para 0040, 0077] …
… analyzing (i.e. comparing), by the processor, the digital representation of the fabricated mold to identify a quality-related property of the fabricated mold; [discloses comparison circuitry and neural network may then determine whether or not there are any true defects, and potential defects may be identified by determining differences between the first and second digital images. (i.e. comparison is performed to identify the quality related property); Fig. 1, 3, 6, Para 0044, 0051-0052, 0061-0062, 0082-0083]

classifying, by the processor, the fabricated mold as defective based on determining that the fabricated mold comprises the defect.  [discloses classify each potential defect as a true defect or one of a predetermined set of false alarm classes. In some examples, the false alarm classes include one or more of Moire, Dust, Noise, Illumination and Color Inconsistency and Misalignment; Fig. 3, 6, Para 0051-0052, 0086]
Haik does not explicitly disclose the “fabricated mold for an orthodontic aligner”, however, in the same field of endeavor Kitching discloses the “ 3D printed fabricated mold for an orthodontic aligner” [Kitching: discloses orthodontic aligners are fabricated first by generating the design of a negative mold of teeth by a computational device. Then the negative mold is fabricated by a rapid prototyping machine, such as … a 3-dimensional printer; 102 Fig. 1, Para 0066]
Haik discloses a 3D printed output and Kitching discloses a 3D printed output being a fabricated mold for an orthodontic aligner. Therefore, combining the teachings of Haik and Kitching would provide an expected result thereby resulting in the claimed invention.
Therefore,  it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Haik add the teachings of Kitching as above, in order to fabricate a mold for orthodontic aligners using 3D printer. [Kitching: Para 0066]
Haik and Kitching do not explicitly disclose the following claim limitations:

However, in the same field of endeavor Kanodia discloses the deficient claim limitations, as follows:
… wherein one or more features of the fabricated mold are enhanced via illumination from unpatterned light to facilitate capture of the one or more features when generating the digital representation of the fabricated mold (i.e. device); [i.e. evaluating cosmetic defects of a device includes one or more light sources,; Para 0031, where Lighting conditions may be adjusted, Light sources may be adjusted in any of a variety of ways including but not limited to adjusting brightness and adjusting angle; Para 0056]…
Haik and Kitching discloses identifying the defect in an object, where object being a orthodontic aligner, by analyzing captured  images of the object. Kanodia discloses evaluating cosmetic defects of a device includes one or more light sources, which is pertinent to the problem with which the applicant was concerned. Therefore, combining the teachings of Haik, Kitching and Kanodia would provide an expected result thereby resulting in the claimed invention.
Therefore,  it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Haik and Kitching add the teachings of Kanodia as above, in order to classify different levels of scratches, cracks, dents and signs of use on different devices. [Kanodia: Para 0027]

Regarding Claim 2, Note the Rejection for claim 1, wherein Haik and Kanodia further discloses


Regarding Claim 3, Note the Rejection for claim 1, wherein Haik further discloses
The method of claim 1, wherein the digital representation of the fabricated mold comprises one or more two-dimensional images corresponding to one or more views of the fabricated mold. [Haik: discloses a CNN may exploit spatially local correlation. Where the input is a 2D image,; Para 016,  applying a 2-dimensional (2D) image; Para 0039, modifications to the first and/or second digital image may be performed in a similar manner to the 2D modification described herein; para 0097]  

Regarding Claim 4, Note the Rejection for claim 1, wherein Haik further discloses
The method of claim 3, further comprising: comparing, by the processor, an image from among the one or more two-dimensional images of the fabricated mold with a projection of a virtual three-dimensional (3D) model (i.e. representation of a 3-dimensional (3D) object to be printed) associated with the fabricated mold.  [Haik: discloses printed output may be automatically compared with a target output to determine potential defects. The target output may be a digital representation of a desired output, such as a digital image representing an image to be printed on a medium or a digital description or representation of a 3-dimensional (3D) object to be printed. Where representation of a 3-dimensional (3D) object to be printed would be projection of virtual 3D model.]

Regarding Claim 5, Note the Rejection for claim 1 and 3, wherein Kanodia further discloses


Regarding Claim 6, Note the Rejection for claim 1 and 5, wherein Kanodia further discloses
The method of claim 1, wherein the unpatterned light comprises at least one of first unpatterned light from a first light source beneath a platform holding the fabricated mold or second unpatterned light from a second light source of a backing plate on an opposite side of the fabricated mold from a camera that generated the digital representation, wherein the unpatterned light reduces or eliminates shadows occluding the one or more features. [i.e. arrangement of light sources, one or more left side light sources 354 are directed towards a central, interior region of test rig 300; one or more right side light sources 355 are directed towards the central, interior region of test rig 300; one or more front light sources 351 are directed towards the central, interior region of test rig 300; one or more bottom light sources 352 are directed towards the central, interior region of test rig 300; and one or more top 

Regarding Claim 8, Note the Rejection for claim 1, wherein Haik and Kanodia further discloses
The method of claim 1, further comprising: processing the digital representation of the fabricated mold (i.e. 3D object printed) using a machine learning model (i.e. CNN/ deep learning neural network) trained to identify a plurality of different types of defects of three-dimensionally printed molds, wherein an output of the machine learning model comprises, for each type of defect of the plurality of different types of defects, a probability (i.e. defect index) that the digital representation comprises a defect of that type of defect. [Kanodia: a deep learning neural network arranged to improve accuracy of defect identification; Para 0038, and an intensity or severity for each of the one or more identified defects may be established and a defect index computed; para 0040, defect index may be compared with a threshold set by the user such that a defect index higher than the 

Regarding Claim 9, Note the Rejection for claim 1 and 8, wherein Haik further discloses
The method of claim 1, wherein the fabricated mold is a three-dimensional printed mold, and wherein the defect comprises an internal volume defect (i.e. layering defect) within an internal volume of the fabricated mold. [Please Refer to mapping, explanation and pertinence of prior art reference given in claim 8; as Haik discloses detecting lines, boarders, edges, curves, shape, blobs any other type of true defect for which the CNN has been trained and performing the defect detection of each layer as the 3D object is being printed, indicating to the person of ordinary skill in art before the effective filing date of the claimed invention to understand that defect detected may be a layering defect. Note that the interpretation for “internal volume defect” is consistent with the specification of instant application in specification, Para 0035, which discloses “Internal volume defects, surface defects, interface defects, and other defects caused during fabrication of 3D printed objects may be referred to herein as "layering defects."]

Regarding claim 10, Haik, Kitching and Kanodia meet the claim limitations as set forth in claims 1 and 8-9.
The method of claim 1, wherein the fabricated mold is a three-dimensional printed mold, and wherein the defect comprises a surface defect on a surface of the fabricated mold. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 1 and 8-9; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would 

Regarding claim 11, Haik, Kitching and Kanodia meet the claim limitations as set forth in claims 1 and 8-9.
The method of claim 1, wherein the fabricated mold is a three-dimensional printed mold, and wherein the defect comprises an interface defect at an interface of an internal volume of the fabricated mold and a surface of the fabricated mold.  [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 1 and 8-9; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]

Regarding Claim 12, Note the Rejection for claim 1, wherein Kanodia further discloses
The method of claim 1, wherein the defect comprises at least one of a break or a hole (i.e. cracks) in a wall of the fabricated mold (i.e. device).  [Kanodia: discloses one or more defects of the device being tested, such as unevenness, scratches, wear, dents, cracks, discoloration or a combination of these are identified.]



Regarding claim 23, the claim(s) recites analogous limitations to claim 1 and 2 above, and is/are therefore rejected on the same premise. Therefore, regarding claim 23, Haik, Kitching and Kanodia meet the claim limitations as set forth in claim 1 and 2. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 1and 2; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]

Regarding claim 24-27, 28 and 29, the claim(s) recites analogous limitations to claim 1-4, 6 and 8 above, respectively, and is/are therefore rejected on the same premise. Therefore, regarding claim 24-27, 28 and 29, Haik, Kitching and Kanodia meet the claim limitations as 

Regarding claim 30, the claim(s) recites analogous limitations to claim 9-11 above, and is/are therefore rejected on the same premise. Therefore, regarding claim 30, Haik, Kitching and Kanodia meet the claim limitations as set forth in claim 9-11. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 9-11; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]



Claim 7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Haik et al. (US20200133182A1) (hereinafter Haik) and further in view of Kitching et al. (US20180304497A1)  (hereinafter Kitching) and further in view of Kanodia et al. (US20150355101A1)  (hereinafter Kanodia) and further in view of Sun (US20150355101A1)  (hereinafter Sun).

Regarding claim 7, Haik, Kitching and Kanodia meet the claim limitations as set forth in claim 1, 3 and 5.
The method of claim 1, further comprising: providing the illumination of the fabricated mold using … and generating the digital representation of the fabricated mold using one or more imaging devices, wherein the digital representation of the fabricated mold comprises a plurality of images of the fabricated mold, each image of the plurality of images depicting a distinct region of the fabricated mold. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 1, 3 and 5; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).] 
Haik, Kitching and Kanodia do not explicitly disclose the following claim limitations:
… a light source arrangement comprising at least one of a full spectrum light source or a light source that outputs light limited to a particular wavelength or a particular range of wavelengths;
However, in the same field of endeavor Sun discloses the deficient claim limitations, as follows:
… a light source arrangement comprising at least one of a full spectrum light source or a light source that outputs light limited to a particular wavelength or a particular range of wavelengths; [i.e. the illumination sections are made up of four sections: the 
Haik, Kitching and Kanodia discloses a plurality light sources to illuminate the device under test. Sun discloses a plurality of light sources to illuminate the workpiece under inspection, where each light sources may be an incandescent light bulb, a fluorescent lamp or a light emitting diode (LED), which is pertinent to the problem with which the applicant was concerned. Therefore, combining the teachings of Haik, Kitching, Kanodia and Sun would provide an expected result thereby resulting in the claimed invention.
Therefore,  it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Haik, Kitching and Kanodia add the teachings of Sun as above, in order to improve the accuracy in image inspection. [Sun: Para 0074]




Additional Pertinent Prior Arts for Reference
Following prior arts made of record and not relied upon is considered pertinent to applicant's disclosure are provided for the applicant reference:
US 10295459 B1 disclosing Object illumination systems.
US 20150139535 A1 disclosing object recognition technology.
US 20180047208 A1 disclosing image capture and image processing

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EXAMINER, DAKSHESH PARIKH, whose telephone number is (571) 272-2777.  The examiner can normally be reached on EXAMINER SCHEDULE.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SPE, SATH V. PERUNGAVOOR, can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/DAKSHESH D PARIKH/Primary Examiner, Art Unit 2488